UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6844



ANTHONY CROWELL,

                                               Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-152-2)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Crowell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Crowell appeals the district court’s order denying

leave to proceed in forma pauperis and dismissing without prejudice

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2001).*   Crowell failed to comply with a court order to pay the

filing fee or declare under penalty of perjury that he could not

pay the fee.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny leave

to proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal on the reasoning of the district court.

Crowell v. Virginia, No. CA-01-152-2 (E.D. Va. Apr. 30, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Generally, dismissals without prejudice are not appealable.
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066 (4th Cir. 1993). We find, however, that the district court’s
order is a final, appealable order because the defect identified by
the district court must be cured by something more than an amend-
ment to the complaint. Id. at 1066-67.


                                 2